UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6016


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOOKER T. VANDERHORST,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:13-cr-00294-PMD-1; 2:15-cv-01979-PMD)


Submitted:   May 26, 2016                  Decided:   May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Booker T. Vanderhorst, Appellant Pro Se.     Nathan S. Williams,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Booker T. Vanderhorst seeks to appeal the district court’s

order denying his motion to amend the record in his 28 U.S.C.

§ 2255 (2012) proceeding.            We dismiss the appeal for lack of

jurisdiction because the order Vanderhorst seeks to appeal is

neither final nor otherwise appealable.             See Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-47 (1949); Catlin v. United

States, 324 U.S. 229, 233-34 (1945).

       Accordingly, we deny Vanderhorst’s motion asking this court

to amend the record and we dismiss the appeal.               We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                    DISMISSED




                                        2